                 Case 2:20-cr-00012-MCE Document 51 Filed 01/13/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-012-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   REGINALD THOMAS,                                     DATE: January 14, 2021
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on January 14, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until March

22 18, 2021, and to exclude time between January 14, 2021, and March 18, 2021, under Local Code T4.

23          3.       The parties agree and stipulate, and request that the Court find the following:

24                   a)     The government has represented that the discovery associated with this case

25          includes numerous reports and related documents, photographs, audio recordings, and videos.

26          All of this discovery has been either produced directly to counsel and/or made available for

27          inspection and copying.

28                   b)     Upon defendant’s request, new counsel for the defendant was appointed on


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:20-cr-00012-MCE Document 51 Filed 01/13/21 Page 2 of 3


 1          December 17, 2021. Counsel for defendant desires additional time to continue to conduct

 2          investigation and research related to the charges, review discovery for this matter, to discuss

 3          potential resolutions with her client, and to otherwise prepare for trial.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny her the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                 d)      The government does not object to the continuance.

 8                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of January 14, 2021 to March 18,

13          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15          of the Court’s finding that the ends of justice served by taking such action outweigh the best

16          interest of the public and the defendant in a speedy trial.

17 /

18 /

19 /

20 /
21 /

22 /

23 /

24 /

25 /

26 /
27 /

28 /

       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00012-MCE Document 51 Filed 01/13/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: January 11, 2021                                  MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ TANYA B. SYED
 9                                                             TANYA B. SYED
                                                               Assistant United States Attorney
10

11
      Dated: January 11, 2021                                  /s/ SHARI RUSK
12                                                             SHARI RUSK
13                                                             Counsel for Defendant
                                                               REGINALD THOMAS
14

15

16
                                                       ORDER
17
            IT IS SO ORDERED.
18
     Dated: January 12, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
